ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-122, concluding that MATTHEW J. KIRNAN of VERONA, who was admitted to the bar of this State in 1986, and who thereafter was temporarily suspended from the practice of law pursuant to Rule 1:20-13(b)(1) by Order of this Court filed June 3, 2003, and who remains suspended at this time, should be suspended from the practice of law for a period of eighteen months for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that MATTHEW J. KIRNAN is suspended from the practice of law for a period of eighteen months and until the further Order of the Court, retroactive to June 3, 2003; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.